Order filed December 13, 2011.




                                         In The

                       Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00606-CV
                                    ____________

                  CRYSTAL SPRINGS APARTMENTS, Appellant

                                            V.

                              AUDREY WARE, Appellee


                       On Appeal from Count Court at Law No. 3
                                Harris County, Texas
                            Trial Court Cause No. 986710


                                       ORDER

       Appellant=s brief was due November 14, 2011. No brief or motion for extension of
time has been filed.
       Unless appellant submits its brief, and a motion reasonably explaining why the brief
was late, to the Clerk of this Court on or before January 12, 2012, the Court will dismiss
the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).


                                          PER CURIAM